                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Mori Lee, LLC                                )
                                             )
v.                                           )       Case No. 1:19-cv-7555
                                             )
THE PARTNERSHIPS and                         )       Judge:
UNINCORPORATED ASSOCIATIONS                  )
IDENTIFIED ON SCHEDULE “A,”                  )       Magistrate:
                                             )
                                             )
                                             )




                                MORI LEE, LLC
                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule 3.2,

undersigned counsel for Plaintiff Mori Lee, LLC, a Delaware Limited Liability Company and a

private, non-governmental corporate party to this action (“Plaintiff”), hereby submits the

following Corporate Disclosure Statement and certifies that Plaintiff has no publicly traded

parent company that owns five percent (5%) or more of its stock.


                                             Respectfully submitted,


                                             By:      s/David Gulbransen/
                                                     David Gulbransen
                                                     Attorney of Record

David Gulbransen (#6296646)
Law Office of David Gulbransen
805 Lake Street, Suite 172
Oak Park, IL 60302
(312) 361-0825 p.
(312) 873-4377 f.
david@gulbransenlaw.com
